Order, Supreme Court, New York County (Kenneth Shorter, J.), entered on or about July 5, 1989, which granted petitioner’s application for a temporary stay of arbitration pending a preliminary hearing on the issue of whether the alleged offending vehicle was insured, unanimously reversed, on the law and the facts, the application denied and the proceeding dismissed, with costs.
On June 23, 1984 respondent Branne Gonzalez was allegedly injured in an automobile accident with a vehicle owned by E-R Sheet Metal Works (E-R) and operated by Eujurio Rosposo. Respondent Gonzalez asserts that the E-R vehicle was uninsured. Petitioner claims that the said vehicle was insured and seeks a stay of arbitration pending a hearing on the insurance issue. The record indicates, however, that a demand for arbitration was served by respondent’s attorney on petitioner on October 25, 1988 and received by petitioner on October 27, 1988. Pursuant to CPLR 7503 (c), petitioner had 20 days in which to move to stay the arbitration. Petitioner did nothing until it moved by order to show cause dated May 23, 1989 to stay the arbitration. Petitioner’s application was, therefore, untimely and must be dismissed. (Matter of Matarasso [Continental Cas. Co.], 56 NY2d 264, 267 [1982].) Concur—Murphy, P. J., Carro, Rosenberger, Kassal and Smith, JJ.